In re The Department of Public Safety & Corrections, Video Gaming Enforcement; Applying for Certiorari, or writ of review, to the 14th Judicial District Court, Parish of Calcasieu 94-3769 “F”; Wilford Carter.

WRIT GRANTED AND MADE PEREMPTORY:

The present suits enjoining the State agency from enforcing the orders and regulations of the Video Gaming Division must be brought to East Baton Rouge Parish. See LA.R.S. 13:5104. See also Devilier v. State of Louisiana, 590 So.2d 1184 (La.1991), and Abshire v. State, through the Department of Insurance, 636 So.2d 627 (La.App. 3rd Cir.), writ den. 640 So.2d 1332 (La.1994). Accordingly, the application is granted and the judgment of the lower court is reversed and the exception of improper venue is maintained and the case is transferred to the Nineteenth Judicial District Court of East Baton Rouge Parish.